Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 08, 2020

The Court of Appeals hereby passes the following order:

A20A0712. ROWE v. THE STATE.

      The above-styled case is before this Court on appellant Stephen Arthur Rowe’s
motion to remand the case to the trial court for the appointment of conflict counsel
and to permit Rowe to pursue the issue of ineffective assistance of counsel. The State
having no objection to the motion, and it appearing that remand is warranted for the
reasons set forth in the motion, this case is hereby REMANDED to the trial court for
the appointment of conflict counsel and an evidentiary hearing, if necessary, on
Rowe’s claims of ineffective assistance of counsel.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/08/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.